BIJUR, J.
Plaintiff sues for damages resulting from false representations, the allegation being that defendants misrepresented the character of a life insurance policy which plaintiff purchased and paid for. It does not appear from the record what the ground of dismissal may have been, but apparently, as respondents’ brief indicates, it was because the instruments whereby defendants transferred the title to the policy were made to the names of some one other than the plaintiff as assignee. This consideration has no bearing on the case whatsoever. Plaintiff testified that he purchased the policy on the representations of defendants, and proved a prima facie case, including all the other elements entitling him to recover. It is quite indifferent whether the article sold was delivered to the plaintiff or to any one else with his consent or at his request. It may be remarked in passing that the record in respect of exhibits is quite unintelligible. As no ground *1120was disclosed for holding Annie R Levy, seems to have taken part in the transaction only to the extent of releasing her possible interest in the policy, the judgment dismissing the complaint should be affirmed, with costs, as to her, and reversed, and a new trial ordered, as to the other defendant, with costs to appellant to abide the event. All concur.